Case: 16-11303      Document: 00514087774         Page: 1    Date Filed: 07/25/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 16-11303                                   FILED
                                  Summary Calendar                             July 25, 2017
                                                                              Lyle W. Cayce
UNITED STATES OF AMERICA,
                                                                                   Clerk


                                                 Plaintiff-Appellee

v.

CHARLES HUNTER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:16-CR-28-1


Before JOLLY, SMITH, and GRAVES, Circuit Judges.
PER CURIAM: *
       Charles Hunter pleaded guilty to one count of aiding and abetting
possession with intent to distribute methamphetamine and was sentenced to
the statutory maximum sentence of 240 months of imprisonment and a three-
year term of supervised release. On appeal, he contends that the district court
procedurally erred by applying a two-level sentencing enhancement under
U.S.S.G. § 2D1.1(b)(1) for possession of a firearm, a two-level sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11303     Document: 00514087774     Page: 2   Date Filed: 07/25/2017


                                  No. 16-11303

enhancement under § 2D1.1(b)(12) for maintaining a premises for the purpose
of distributing methamphetamine, and a four-level sentencing enhancement
under U.S.S.G. § 3B1.1(a) for being an organizer or leader of drug trafficking
activity involving five or more participants.
      Hunter concedes that our review is for plain error. To prevail, he must
show a forfeited error that is clear or obvious and that affects his substantial
rights. Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such a
showing, we have the discretion to correct the error but only if it seriously
affects the fairness, integrity, or public reputation of judicial proceedings. Id.
Relief under the fourth prong is not “automatic if the other three prongs are
met.” United States v. Escalante-Reyes, 689 F.3d 415, 425 (5th Cir. 2012)
(en banc).
      At a minimum, Hunter has failed to make an adequate showing as to the
fourth prong. He contends that we should exercise our discretion to correct
any clear or obvious error which affected his substantial rights because his
retained trial counsel rendered ineffective assistance on a number of grounds.
However, to credit this argument would first require us to conclude that
counsel was ineffective. As a general rule, claims of ineffective assistance are
not reviewed on direct appeal where, as here, those claims have not been
presented to the district court. United States v. Haese, 162 F.3d 359, 363 (5th
Cir. 1998).   Absent the ineffective assistance claims, he makes no other
argument that he can satisfy the fourth prong of the plain error test. See
United States v. Scroggins, 599 F.3d 433, 447-48 (5th Cir. 2010) (a party who
raises issues but fails to brief them adequately abandons them on appeal).
      Accordingly, Hunter has not demonstrated that the district court
committed reversible plain procedural error. See Puckett, 556 U.S. at 135.
      AFFIRMED.



                                        2